Title: General Orders, 8 November 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Totowa Wednesday November 8th 1780
                            Parole Chatham
                            Countersigns Cork,
                            Dee:
                            Watchword Defiance
                        
                        For the Day Tomorrow
                        Brigadier General Paterson
                        Lieutenant Colonel commandant
                        Smith
                        Lieutenant Colonel Mentges
                        Major Alexander
                        Brigade Major Van Laer
                        Such of the Prisoners lately exchanged as belong to the Troops now at the Southward are to be attached to the
                            Park untill the arrival of Captain Brown’s Company of Artillery from Fort Schuyler, when they may proceed with it to their
                            respective Corps. The commanding officer at the Park will cause a Return of the clothing wanting by those men to be made
                            to the Adjutant General.
                    